  Case 1:20-cv-01072-DCJ-JPM Document 11 Filed 02/08/21 Page 1 of 1 PageID #: 65




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION


BINAYAK LAMA #AXXXXXXXX,                CIVIL DOCKET NO. 1:20-CV-1072-P
Petitioner

VERSUS                                   JUDGE DAVID C. JOSEPH

WILLIAM P. BARR, ET AL.,                 MAGISTRATE JUDGE PEREZ-MONTES
Respondents


                                   JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate

   Judge previously filed herein (ECF No. 10), noting the absence of objection thereto,

   and concurring with the Magistrate Judge’s findings under the applicable law;

         IT IS ORDERED that the Petition for Writ of Habeas Corpus Under 28 U.S.C.

   § 2241 (ECF No. 5) and Amended Petition (ECF No. 8) are DENIED and DISMISSED

   WITHOUT PREJUDICE.

         THUS DONE AND SIGNED in Chambers, this 8th day of February, 2021.


                                         _____________________________________
                                         DAVID C. JOSEPH
                                         UNITED STATES DISTRICT JUDGE
